Opinion by
Oliver, P. J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) Whistling balloons, rubber balloons, and noisemakers, composed in part of bamboo, at 45 percent under paragraph 409 following Abstract 40493; (2) cigarette whistles composed in part of bamboo, similar to those the subject of Abstract 39509, at 45 percent under paragraph 409; (3) metal trick daggers, not plated, at 45 percent under paragraph 397 following Abstract 37637; and (4) metal kazoos, not plated, at 45 percent under paragraph 397 following Abstracts 44122 and 32264.